
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Chaffetz (for
			 himself, Mrs. McMorris Rodgers,
			 Mr. Lamborn,
			 Mr. Nunes, and
			 Mr. Flake) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should not bail out State and local
		  government employee pension plans or other plans that provide post-employment
		  benefits to State and local government retirees.
	
	
		Whereas the Federal Government is operating at a huge
			 annual deficit and is rapidly increasing its outstanding debt every
			 year;
		Whereas the Federal Government, as of January 2011, is
			 carrying more than $14.0 trillion in debt, of which $9.4 trillion is owed to
			 the public and $4.6 trillion is owed to Social Security and other trust
			 funds;
		Whereas the Federal Government borrowed 37 cents for every
			 dollar it spent in 2010;
		Whereas foreign governments, individuals, and corporations
			 as of October 2010 own 47 percent of Federal debt owned by the public;
		Whereas Social Security’s unfunded liabilities in 2010 are
			 $5.4 trillion over 75 years and $16.1 trillion over the infinite
			 horizon;
		Whereas the Federal debt is expected to increase by more
			 than $8 trillion from 2011 to 2020 according to the Office of Management and
			 Budget;
		Whereas State and local governments are heavily dependent
			 on Federal revenues;
		Whereas more than 15 percent of the entire Federal budget
			 goes directly to States and local governments;
		Whereas 20 percent of total State and local government
			 general revenue comes from the Federal Government according to Census Bureau’s
			 latest Annual Survey of State and Local Government Finance;
		Whereas numerous State and local government employee
			 pension plans have offered overly generous retirement benefits to its employees
			 and are in dire financial situations with combined unfunded liabilities up to
			 $3 trillion;
		Whereas many State and local government pension plans have
			 understated liabilities and overstated asset growth rates and have employed
			 methodologies that private sector plans are prohibited from using by Federal
			 law; and
		Whereas several State and local pension plans are expected
			 to fully exhaust their funds within ten years: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Federal Government should not bailout
			 State and local government employee pension plans and other post-employment
			 benefit plans; and
			(2)State and local
			 governments should immediately institute reforms to their employee pensions
			 plans, including replacing defined benefit plans with defined contribution
			 plans.
			
